889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re ATMEL CORPORATION, Petitioner.
Misc. No. 259.
United States Court of Appeals, Federal Circuit.
Sept. 20, 1989.

Before PAULINE NEWMAN, ARCHER and MICHEL, Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
Atmel Corporation petitions for writ of mandamus to direct the International Trade Commission to vacate its March 16, 1989 limited exclusion order and to issue a new limited exclusion order that accurately reflects the ITC's final determination in the investigation.  The ITC opposes the petition.  Intel Corporation opposes the petition.


2
The ITC and Intel argue, inter alia, that Atmel has administrative remedies available to seek the relief it desires.  See, e.g., 19 C.F.R. Sec. 211.57 (governing petitions for modification or rescission of final Commission actions), Interim Rule Sec. 211.54 (governing advisory opinions).  We agree that Atmel has not exhausted its administrative remedies and, thus, has not shown at this point that it is entitled to relief by way of mandamus.


3
Accordingly,

IT IS ORDERED THAT:

4
Atmel's petition for writ of mandamus is denied.